 



Exhibit 10.12
INNOVIVE PHARMACEUTICALS, INC.
2007 STOCK PLAN

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
1.01. Acquiring Person
     Acquiring Person means that a Person, considered alone or as part of a
“group” within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934, as amended, is or becomes directly or indirectly the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of securities representing at
least fifty percent (50%) of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding Common Stock
of the Company (in either case other than as a result of an acquisition of
securities directly from the Company).
1.02. Affiliate
     Affiliate means any “subsidiary” or “parent” corporation (as such terms are
defined in Section 424 of the Code) of the Company.
1.03. Agreement
     Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, an award of Performance Shares, an Option, SAR or
Other Equity-Based Award granted to such Participant.
1.04. Associate
     Associate, with respect to any Person, is defined in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act. An Associate does not
include the Company or a majority-owned subsidiary of the Company.
1.05. Board
     Board means the Board of Directors of the Company.
1.06. Change in Control
     “Change in Control” means (i) a Person is or becomes an Acquiring Person;
provided, however, that in no event shall a Change in Control be deemed to have
occurred upon an initial public offering or a subsequent public offering of the
Common Stock under the Securities Act; (ii) the closing of any agreement with a
Person that involves the sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the Company’s total assets on a
consolidated basis, as reported in the Company’s consolidated financial
statements, other than a sale or disposition by the Company of all

 



--------------------------------------------------------------------------------



 



or substantially all of the Company’s assets to an entity at least 50% (fifty
percent) of the combined voting power of the voting securities of which are
owned by Persons in substantially the same proportion as their ownership of the
Company immediately prior to such sale; (iii) consummation of a transaction
pursuant to which the Company will undergo a merger, consolidation, or statutory
share exchange with a Person, regardless of whether the Company is intended to
be the surviving or resulting entity after the merger, consolidation, or
statutory share exchange, other than a transaction that results in the voting
securities of the Company carrying the right to vote in elections of persons to
the Board outstanding immediately prior to the closing of the transaction
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% (fifty percent) of
the Company’s voting securities carrying the right to vote in elections of
persons to the Company’s Board, or such securities of such surviving entity or
its ultimate parent corporation, if any, outstanding immediately after the
closing of such transaction; (iv) the Continuing Directors cease for any reason
to constitute a majority of the Board; (v) holders of the securities of the
Company entitled to vote thereon approve a plan of complete liquidation of the
Company or an agreement for the liquidation by the Company of all or
substantially all of the Company’s assets (or, if such approval is not required
by applicable law and is not solicited by the Company, the commencement of
actions constituting such a plan or the closing of such an agreement); or
(vi) the Board adopts a resolution to the effect that, in its judgment, as a
consequence of any one or more transactions or events or series of transactions
or events, a Change in Control of the Company has effectively occurred. The
Board shall be entitled to exercise its sole and absolute discretion in
exercising its judgment and in the adoption of such resolution, whether or not
any such transaction(s) or event(s) might be deemed, individually or
collectively, to satisfy any of the criteria set forth in subparagraphs
(i) through (v) above.
1.07. Code
     Code means the Internal Revenue Code of 1986, and any amendments thereto.
1.08. Committee
     Committee means the Compensation Committee of the Board. During any period
in which awards under this Plan are subject to Section 16 of the Exchange Act,
the Compensation Committee will be comprised of at least two members who are
non-employee directors under Rule 16b-3 under the Exchange Act. During any
period in which the Company is subject to Code section 162(m), the Compensation
Committee will be comprised of members who are outside directors under Code
Section 162(m). No action of the Compensation Committee will be invalidated
because any member of the Compensation Committee fails to satisfy the
non-employee director or outside director requirements of Rule 16b-3 or Code
Section 162(m), respectively. The Board or a committee appointed by the Board
shall serve as the Committee during any period in which there is no Compensation
Committee.

 



--------------------------------------------------------------------------------



 



1.09. Common Stock
     Common Stock means the common stock, par value $0.001 per share, of the
Company.
1.10. Company
     Company means Innovive Pharmaceuticals, Inc., a Delaware corporation.
1.11. Continuing Director
     Continuing Director means any member of the Board, while a member of the
Board and (i) who was a member of the Board on the Effective Date or (ii) whose
nomination for or election to the Board was recommended or approved by a
majority of the Continuing Directors.
1.12. Control Change Date
     Control Change Date means the date on which a Change in Control occurs. If
a Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.
1.13. Corresponding SAR
     Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
1.14. Dividend Equivalent Right
     Dividend Equivalent Right means the right, subject to the terms and
conditions prescribed by the Committee, of a Participant to receive (or have
credited) cash, stock or other property in amounts equivalent to the cash, stock
or other property dividends declared on shares of Common Stock with respect to
the specified shares of Common Stock (“Dividend Equivalents”) subject to an
Option, SAR, an Other Equity-Based Award or a Performance Share award, as
determined by the Committee, in its sole discretion. The Committee may provide
that such Dividend Equivalents (if any) shall be deemed to have been reinvested
in additional shares of Common Stock or otherwise reinvested.
1.15. Effective Date
     Effective Date has the meaning set forth in Article XVII of this Plan.

 



--------------------------------------------------------------------------------



 



1.16. Exchange Act
     Exchange Act means the Securities Exchange Act of 1934, as amended.
1.17. Fair Market Value
     Fair Market Value means, on any given date, the reported “closing” price of
a share of Common Stock on the principal exchange on which the Common Stock is
listed for trading. If, on any given date, the Common Stock is not listed for
trading on an exchange, then Fair Market Value shall be determined by the
Committee using any reasonable method in good faith.
1.18. Initial Value
     Initial Value means, with respect to a Corresponding SAR, the option price
per share of the related Option and, with respect to an SAR granted
independently of an Option, the price per share of Common Stock as determined by
the Committee on the date of grant; provided, however, that the price shall not
be less than the Fair Market Value on the date of grant.
1.19. Option
     Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.
1.20. Other Equity-Based Award
     Other Equity-Based Award means any award other than an Option, SAR, a
Performance Share Award or a Stock Award which, subject to such terms and
conditions as may be prescribed by the Committee, entitles a Participant to
receive shares of Common Stock or rights valued in whole or in part by reference
to, or otherwise based on, shares of Common Stock (including SARs or securities
convertible into shares of Common Stock) or dividends on shares of Common Stock.
1.21. Participant
     Participant means an employee of the Company or an Affiliate, a member of
the Board, or a person or entity that provides significant services to the
Company or an Affiliate and who satisfies the requirements of Article IV and is
selected by the Committee to receive an award of Performance Shares, Stock
Award, Option, SAR, Other Equity-Based Award or a combination thereof.

 



--------------------------------------------------------------------------------



 



1.22. Performance Shares
     Performance Shares means an award, in the amount determined by the
Committee, stated with reference to a specified number of shares of Common
Stock, that in accordance with the terms of an Agreement entitles the holder to
receive a payment for each specified share equal to the Fair Market Value of
Common Stock on the date of payment or such other amount as provided in the
Agreement.
1.23. Person
     “Person” means any human being, firm, corporation, partnership, or other
entity. “Person” also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act. The term “Person” does not include the Company or any Related Entity, and
the term Person does not include any employee-benefit plan maintained by the
Company or any Related Entity, or any person or entity organized, appointed, or
established by the Company or any Related Entity for or pursuant to the terms of
any such employee-benefit plan, unless the Board determines that such an
employee-benefit plan or such person or entity is a “Person.”
1.24. Plan
     Plan means this Innovive Pharmaceuticals, Inc. 2007 Stock Plan.
1.25. Related Entity
     Related Entity means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Code.
1.26. SAR
     SAR means a stock appreciation right that in accordance with the terms of
an Agreement entitles the holder to receive, with respect to each share of
Common Stock encompassed by the exercise of the SAR, the excess, if any, of the
Fair Market Value at the time of exercise over the Initial Value. References to
“SARs” include both Corresponding SARs and SARs granted independently of
Options, unless the context requires otherwise.
1.27. Securities Act
     Securities Act means the Securities Act of 1933, as amended.
1.28. Stock Award
     Stock Award means shares of Common Stock awarded to a Participant under
Article VIII.

 



--------------------------------------------------------------------------------



 



1.29. Ten Percent Shareholder
     Ten Percent Shareholder means any individual owning (directly or indirectly
within the meaning of Code Section 422) more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of an Affiliate.
An individual shall be considered to own any voting stock owned (directly or
indirectly) by or for his or her brothers, sisters, spouse, ancestors or lineal
descendants and shall be considered to own proportionately any voting stock
owned (directly or indirectly) by or for a corporation, partnership, estate or
trust of which such individual is a shareholder, partner or beneficiary.
ARTICLE II
PURPOSES
     The Plan is intended to assist the Company and its Affiliates in recruiting
and retaining individuals and other service providers with ability and
initiative by enabling such persons or entities to participate in the future
success of the Company and its Affiliates and to associate their interests with
those of the Company and its stockholders. The Plan is intended to permit the
grant of both Options qualifying under Section 422 of the Code (“incentive stock
options”) and Options not so qualifying, and the grant of SARs, Stock Awards,
Performance Shares, and Other Equity-Based Awards in accordance with the Plan
and any procedures that may be established by the Committee. No Option that is
intended to be an incentive stock option shall be invalid for failure to qualify
as an incentive stock option. The proceeds received by the Company from the sale
of shares of Common Stock pursuant to this Plan shall be used for general
corporate purposes.
ARTICLE III
ADMINISTRATION
     The Plan shall be administered by the Committee. The Committee shall have
authority to grant SARs, Stock Awards, Performance Shares, Options and Other
Equity-Based Awards upon such terms (not inconsistent with the provisions of
this Plan), as the Committee may consider appropriate. Such terms may include
conditions (in addition to those contained in this Plan), on the exercisability
of all or any part of an Option or SAR or on the transferability or
forfeitability of a Stock Award, an award of Performance Shares or an Other
Equity-Based Award. Notwithstanding any such conditions, the Committee may, in
its discretion, accelerate the time at which any Option or SAR may be exercised,
or the time at which a Stock Award or Other Equity-Based Award may become
transferable or nonforfeitable or the time at which an Other Equity-Based Award
or an award of Performance Shares may be settled. In addition, the Committee
shall have complete authority to interpret all provisions of this Plan; to
prescribe the form of Agreements; to adopt, amend, and rescind rules and
regulations pertaining to the

 



--------------------------------------------------------------------------------



 



administration of the Plan; and to make all other determinations necessary or
advisable for the administration of this Plan. The express grant in the Plan of
any specific power to the Committee shall not be construed as limiting any power
or authority of the Committee. Any decision made, or action taken, by the
Committee in connection with the administration of this Plan shall be final and
conclusive. The members of the Committee shall not be liable for any act done in
good faith with respect to this Plan or any Agreement, Option, SAR, Stock Award,
Other Equity-Based Award or award of Performance Shares. All expenses of
administering this Plan shall be borne by the Company.
ARTICLE IV
ELIGIBILITY
     Any employee of the Company or an Affiliate (including a corporation that
becomes an Affiliate after the adoption of this Plan) and any member of the
Board is eligible to participate in this Plan. In addition, any other person or
entity that provides significant services to the Company or an Affiliate is
eligible to participate in this Plan if the Committee, in its sole discretion,
determines that the participation of such person or entity is in the best
interest of the Company.
ARTICLE V
COMMON STOCK SUBJECT TO PLAN
5.01. Common Stock Issued
     Upon the award of shares of Common Stock pursuant to a Stock Award, an
Other Equity-Based Award or in settlement of an award of Performance Shares, the
Company may deliver to the Participant shares of Common Stock from its treasury
shares or from its authorized but unissued Common Stock. Upon the exercise of
any Option, SAR or Other Equity-Based Award denominated in shares of Common
Stock, the Company may deliver to the Participant (or the Participant’s broker
if the Participant so directs), shares of Common Stock from its treasury shares
or from its authorized but unissued Common Stock.
5.02. Aggregate Limit
     (a) The maximum aggregate number of shares of Common Stock that may be
issued under this Plan pursuant to the exercise of Options and SARs, the grant
of Stock Awards or Other Equity-Based Awards and the settlement of Performance
Shares is equal to 1,500,000.
     (b) The maximum number of shares of Common Stock that may be issued under
this Plan in accordance with Section 5.02(a) shall be subject to adjustment as
provided in Article XI.

 



--------------------------------------------------------------------------------



 



5.03. Reallocation of Shares
     If (i) any award or grant under the Plan expires or is terminated without
having been exercised or paid (whether in cash or Common Stock) or (ii) any
shares of Common Stock are tendered by a Participant to pay the exercise price
of, or are withheld or delivered to satisfy tax obligations in respect of, any
award or grant under this Plan, then any shares of Common Stock covered by such
lapsed, cancelled, expired or settled portion of such award or grant and any
such withheld or tendered shares of Common Stock shall be available for the
grant of other Options, SARs, Stock Awards, Other Equity-Based Awards and
settlement of Performance Shares under this Plan.
5.04. Section 162(m) Award Limits.
     The following limits shall apply to the grant of any award under the Plan
if, at the time of grant, the Company is a “publicly held corporation” within
the meaning of Section 162(m) of the Code.
     (a) Options and Stock Agreement Rights. Subject to adjustment as provided
in Article XI, no employee shall be granted within any fiscal year of the
Company one or more Options or SARs which in the aggregate are for more than
one-third (1/3) of the shares of Common Stock for issuance under the Plan.
     (b) Other Awards. Subject to adjustment as provided in Article XI, no
employee shall be granted within any fiscal year of the Company one or more
awards (other than options or SARs) subject to vesting based on the attainment
of performance goals as described in Section 9.09, for more than one-third (1/3)
of the shares of Common Stock in the aggregate under the Plan.
ARTICLE VI
OPTIONS
6.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by such awards.
6.02. Option Price
     The price per share of Common Stock purchased on the exercise of an Option
shall be determined by the Committee on the date of grant, but shall not be less
than the Fair Market Value on the date the Option is granted. Notwithstanding
the preceding sentence, the price per share for Common Stock purchased on the
exercise of any Option that is an incentive stock option granted to an
individual who is a Ten Percent

 



--------------------------------------------------------------------------------



 



Shareholder on the date such option is granted, shall not be less than one
hundred ten percent (110%) of the Fair Market Value on the date the Option is
granted.
6.03. Maximum Option Period
     The maximum period in which an Option may be exercised shall be determined
by the Committee on the date of grant, except that no Option shall be
exercisable after the expiration of ten years from the date such Option was
granted. In the case of an incentive stock option granted to a Participant who
is a Ten Percent Shareholder on the date of grant, such Option shall not be
exercisable after the expiration of five years from the date of grant. The terms
of any Option may provide that it is exercisable for a period less than such
maximum period.
6.04. Nontransferability
     Except as provided in Section 6.05, each Option granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. In the event of any transfer of an Option (by the Participant or
his transferee), the Option and any Corresponding SAR that relates to such
Option must be transferred to the same person or persons or entity or entities.
Except as provided in Section 6.05, during the lifetime of the Participant to
whom the Option is granted, the Option may be exercised only by the Participant.
No right or interest of a Participant in any Option shall be liable for, or
subject to, any lien, obligation, or liability of such Participant.
6.05. Transferable Options
     Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under the
rules of Form S-8 as in effect from time to time. The holder of an Option
transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Option during the period that it was held by the
Participant; provided, however, that such transferee may not transfer the Option
except by will or the laws of descent and distribution. In the event of any
transfer of an Option (by the Participant or his transferee), the Option and any
Corresponding SAR that relates to such Option must be transferred to the same
person or persons or entity or entities.
6.06. Employee Status
     For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness,

 



--------------------------------------------------------------------------------



 



temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.
6.07. Exercise
     Subject to the provisions of this Plan and the applicable Agreement, an
Option may be exercised in whole at any time or in part from time to time at
such times and in compliance with such requirements as the Committee shall
determine; provided, however, that incentive stock options (granted under the
Plan and all plans of the Company and its Affiliates) may not be first
exercisable in a calendar year for shares of Common Stock having a Fair Market
Value (determined as of the date an Option is granted) exceeding $100,000; any
excess will be treated as a nonstatutory stock option. An Option granted under
this Plan may be exercised with respect to any number of whole shares less than
the full number for which the Option could be exercised. A partial exercise of
an Option shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option. The exercise of an Option shall result
in the termination of any Corresponding SAR to the extent of the number of
shares with respect to which the Option is exercised.
6.08. Payment
     Subject to rules established by the Committee and unless otherwise provided
in an Agreement, payment of all or part of the Option price may be made in cash,
certified check, by tendering shares of Common Stock (or for other lawful
consideration), by a broker-assisted cashless exercise. If shares of Common
Stock are used to pay all or part of the Option price, the sum of the cash and
cash equivalent and the Fair Market Value (determined as of the day preceding
the date of exercise) of the shares surrendered must not be less than the Option
price of the shares for which the Option is being exercised.
6.09. Change in Control
     Section 6.07 to the contrary notwithstanding, the Committee shall have the
authority to cause any or all of the Options outstanding as of any Control
Change Date to become fully exercisable on and after such Control Change Date.
6.10. Stockholder Rights
     No Participant shall have any rights as a stockholder with respect to
shares subject to an Option until the date of exercise of such Option.
Notwithstanding the foregoing, the Committee may provide in an Agreement that
the holder of an Option is entitled to Dividend Equivalents during the period
beginning on the date of the award and ending on the date the Option is
exercised.

 



--------------------------------------------------------------------------------



 



6.11. Disposition of Shares
     A Participant shall notify the Company of any sale or other disposition of
shares of Common Stock acquired pursuant to an Option that was an incentive
stock option if such sale or disposition occurs (i) within two years of the
grant of an Option or (ii) within one year of the issuance of shares of Common
Stock to the Participant. Such notice shall be in writing and directed to the
Secretary of the Company.
ARTICLE VII
SARS
7.01. Award
     In accordance with the provisions of Article IV, at the time of grant, the
Committee will designate each individual to whom SARs are to be granted, will
specify the number of shares of Common Stock covered by such awards and will
specify whether each SAR is to be settled in shares of Common Stock or in cash.
No Participant may be granted Corresponding SARs (under the Plan and all plans
of the Company and its Affiliates) that are related to incentive stock options
which are first exercisable in any calendar year for shares of Common Stock
having an aggregate Fair Market Value (determined as of the date the related
Option is granted) that exceeds $100,000.
7.02. Maximum SAR Period
     The term of each SAR shall be determined by the Committee on the date of
grant, except that no SAR shall have a term of more than ten years from the date
of grant. In the case of a Corresponding SAR that is related to an incentive
stock option and is granted to a Participant who is a Ten Percent Shareholder on
the date of grant, such Corresponding SAR shall not be exercisable after the
expiration of five years from the date of grant. The terms of any SAR may
provide that it has a term that is less than such maximum period.
7.03. Nontransferability
     Except as provided in Section 7.04, each SAR granted under this Plan shall
be nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities. Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant. No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.
7.04. Transferable SARs
     Section 7.03 to the contrary notwithstanding, if the Agreement provides, an
SAR, other than a Corresponding SAR that is related to an incentive stock
option, may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or

 



--------------------------------------------------------------------------------



 



more trusts for the benefit of such family members or a partnership in which
such family members are the only partners, on such terms and conditions as may
be permitted under the rules of Form S-8 as in effect from time to time. The
holder of an SAR transferred pursuant to this Section shall be bound by the same
terms and conditions that governed the SAR during the period that it was held by
the Participant; provided, however, that such transferee may not transfer the
SAR except by will or the laws of descent and distribution. In the event of any
transfer of a Corresponding SAR (by the Participant or his transferee), the
Corresponding SAR and the related Option must be transferred to the same person
or person or entity or entities.
7.05. Exercise
     Subject to the provisions of this Plan and the applicable Agreement, an SAR
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that a Corresponding SAR that is related to an incentive
stock option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the option price of the
related Option. An SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised. A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR. The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.
7.06. Change in Control
     Section 7.05 to the contrary notwithstanding, the Committee shall have the
authority to cause any or all of the SARs outstanding as of any Control Change
Date to become fully exercisable on and after such Control Change Date.
7.07. Employee Status
     If the terms of any SAR provide that it may be exercised only during
employment or continued service or within a specified period of time after
termination of employment or continued service, the Committee may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability or other reasons shall not be deemed interruptions of
continuous employment or service.
7.08. Settlement
     At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, shares of Common Stock, or a
combination of cash and Common Stock. No fractional share will be deliverable
upon the exercise of an SAR but a cash payment will be made in lieu thereof.

 



--------------------------------------------------------------------------------



 



7.09. Stockholder Rights
     No Participant shall, as a result of receiving an SAR, have any rights as a
stockholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock. Notwithstanding the foregoing, the Committee may provide in an
Agreement that the holder of an SAR is entitled to Dividend Equivalents during
the period beginning on the date of the award and ending on the date the SAR is
exercised.
ARTICLE VIII
STOCK AWARDS
8.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by such awards.
8.02. Vesting
     The Committee, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. By way of example and not of limitation, the Committee may prescribe
that a Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted subject to the attainment of objectives stated with reference to the
Company’s, an Affiliate’s or a business unit’s attainment of objectives stated
with respect to performance criteria established by the Committee.
8.03. Employee Status
     In the event that the terms of any Stock Award provide that shares may
become transferable and nonforfeitable thereunder only after completion of a
specified period of employment or continuous service, the Committee may decide
in each case to what extent leaves of absence for governmental or military
service, illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.
8.04. Change in Control
     Sections 8.02 and 8.03 to the contrary notwithstanding, the Committee shall
have the authority to cause any or all of the Stock Awards outstanding as of any
Control Change Date to become nonforfeitable and transferable on and after such
Control Change Date.

 



--------------------------------------------------------------------------------



 



8.05. Stockholder Rights
     Unless otherwise specified in accordance with the applicable Agreement,
while the shares of Common Stock granted pursuant to the Stock Award may be
forfeited or are nontransferable, a Participant will have all rights of a
stockholder with respect to a Stock Award, including the right to receive
dividends and vote the shares; provided, however, that during such period (i) a
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of shares granted pursuant to a Stock Award, (ii) the Company shall
retain custody of the certificates evidencing shares granted pursuant to a Stock
Award, and (iii) the Participant will deliver to the Company a stock power,
endorsed in blank, with respect to each Stock Award. The limitations set forth
in the preceding sentence shall not apply after the shares granted under the
Stock Award are transferable and are no longer forfeitable.
ARTICLE IX
PERFORMANCE SHARE AWARDS
9.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom an award of Performance Shares is to be made
and will specify the number of shares of Common Stock covered by such awards.
9.02. Earning the Award
     The Committee, on the date of the grant of an award, shall prescribe that
the Performance Shares will be earned, and the Participant will be entitled to
receive payment pursuant to the award of Performance Shares, only upon the
satisfaction of performance objectives and such other criteria as may be
prescribed by the Committee, including those described in Section 9.09.
9.03. Payment
     In the discretion of the Committee as set forth in the Agreement at time of
grant, the amount payable when an award of Performance Shares is earned may be
settled in cash, by the issuance of shares of Common Stock, or a combination
thereof. A fractional share of Common Stock shall not be deliverable when an
award of Performance Shares is earned, but a cash payment will be made in lieu
thereof. Performance Awards may be paid in a lump sum or in installments
following the close of the performance measuring period or, in accordance with
procedures established by the Committee, on a deferred basis.

 



--------------------------------------------------------------------------------



 



9.04. Stockholder Rights
     A Participant, as a result of receiving an award of Performance Shares,
shall not have any rights as a stockholder until, and then only to the extent
that, the award of Performance Shares is earned and settled in shares of Common
Stock. After an award of Performance Shares is earned and settled in shares, a
Participant will have all the rights of a stockholder as described in Section
8.05. Notwithstanding the foregoing, the Committee may provide in an Agreement
that the holder of an award of Performance Shares is entitled to Dividend
Equivalents beginning on the date of the award and ending on the date the
Performance Shares are earned and settled.
9.05. Nontransferability
     Except as provided in Section 9.06, Performance Shares granted under this
Plan shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.
9.06. Transferable Performance Shares
     Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
award of Performance Shares may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Rule 16b-3 under the Exchange Act as in effect from time to time. The holder of
Performance Shares transferred pursuant to this Section shall be bound by the
same terms and conditions that governed the Performance Shares during the period
that they were held by the Participant; provided, however that such transferee
may not transfer Performance Shares except by will or the laws of descent and
distribution.
9.07. Employee Status
     In the event that the terms of any Performance Share award provide that no
payment will be made unless the Participant completes a stated period of
employment or continued service, the Committee may decide to what extent leaves
of absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.
9.08. Change in Control
     Section 9.02 to the contrary notwithstanding, on and after a Control Change
Date, the Committee shall have the authority to cause any or all of the Stock
Awards outstanding as of any Control Change Date to become nonforfeitable on
such Control Change Date and settled with nonforfeitable and transferable shares
of Common Stock.

 



--------------------------------------------------------------------------------



 



9.09. Performance Measures.
     The Committee may make the vesting of awards, including Performance Share
Awards, subject to performance goals. The committee, in its discretion, may base
performance goals on one or more of the following such measures with respect to
the Company or any business unit of the Company: gross margin, operating margin,
operating income, pre-tax profit, earnings before stock-based compensation
expense, interest, taxes, depreciation and amortization, net income, funds from
operations, expenses, the market price of our common stock, earnings per share,
return on stockholder equity, return on capital, return on net assets, economic
value added, market share, customer service, customer satisfaction, total
stockholder return, free cash flow, net operating income, operating cash flow,
return on investment, employee satisfaction, employee retention, balance of
cash, cash equivalents and marketable securities, completion of an identified
development or redevelopment project, completion of a joint venture or other
corporate transaction, or other measures as determined by the Committee. The
target levels with respect to these performance measures may be expressed on an
absolute basis or relative to a standard specified by the Committee. The degree
of attainment of performance measures will be calculated in accordance with
generally accepted accounting principles, but prior to the accrual or payment of
any performance award for the same performance period, and, according to
criteria established by the Committee, excluding the effect (whether positive or
negative) of changes in accounting standards or any extraordinary, unusual or
nonrecurring item occurring after the establishment of the performance goals
applicable to a performance award.
ARTICLE X
OTHER EQUITY–BASED AWARDS
10.01. Award
     In accordance with the provisions of Article IV, the Committee will
designate each individual to whom an Other Equity-Based Award is to be made and
will specify the number of shares of Common Stock or other equity interests
covered by such awards.
10.02. Terms and Conditions
     The Committee, at the time an Other Equity-Based Award is made, shall
specify the terms and conditions which govern the award; provided, however, that
the terms and conditions of an Other Equity-Based Award that is an SAR shall be
consistent with the terms and conditions set forth in Article VII. The terms and
conditions of an Other Equity-Based Award may prescribe that a Participant’s
rights in the Other Equity-Based Award shall be forfeitable, nontransferable or
otherwise restricted for a period of time or subject to such other conditions as
may be determined by the Committee, in its discretion and set forth in the
Agreement. Other Equity-Based Awards may be granted to Participants, either
alone or in addition to other awards granted under the Plan, and Other

 



--------------------------------------------------------------------------------



 



Stock-Based Awards may be granted in the settlement of other Awards granted
under the Plan.
10.03. Payment or Settlement
     Other Equity-Based Awards valued in whole or in part by reference to, or
otherwise based on, shares of Common Stock, shall be payable or settled in
shares of Common Stock, cash or a combination of Common Stock and cash, as
determined by the Committee in its discretion. Other Equity-Based Awards
denominated as equity interests other than shares of Common Stock may be paid or
settled in shares or units of such equity interests or cash or a combination of
both as determined by the Committee in its discretion.
10.04. Change in Control
     Section 10.02 to the contrary notwithstanding, the Committee shall have the
authority to cause any or all of the Other Equity-Based Awards outstanding as of
any Control Change Date to be earned in full, nonforfeitable and transferable on
and after such Control Change Date.
10.05. Employee Status
     If the terms of any Other Equity-Based Award provides that it may be earned
or exercised only during employment or continued service or within a specified
period of time after termination of employment or continued service, the
Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.
10.06. Stockholder Rights
     A Participant, as a result of receiving an Other Equity-Based Award, shall
not have any rights as a stockholder until, and then only to the extent that,
the Other Equity-Based Award is earned and settled in shares of Common Stock.
ARTICLE XI
ADJUSTMENT UPON CHANGE IN COMMON STOCK
     The maximum number of shares as to which Options, SARs, Performance Shares,
Stock Awards and Other Equity-Based Awards may be granted and the terms,
including the exercise price per share, of outstanding Stock Awards, Options,
SARs, Performance Shares and Other Equity-Based Awards; shall be adjusted as the
Board shall determine to be equitably required in the event that (i) the Company
(a) effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or (b) engages in a transaction to which Section 424 of
the Code applies or (ii) there occurs any other event

 



--------------------------------------------------------------------------------



 



which, in the judgment of the Board necessitates such action. Any determination
made under this Article XI by the Board shall be final and conclusive.
     The issuance by the Company of stock of any class, or securities
convertible into stock of any class, for cash or property, or for labor or
services, either upon direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of stock or obligations of the Company
convertible into such stock or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the maximum number
of shares as to which Options, SARs, Performance Shares, Stock Awards and Other
Equity-Based Awards may be granted or the terms of outstanding Stock Awards,
Options, SARs, Performance Shares or Other Equity-Based Awards.
     The Committee may make Stock Awards and may grant Options, SARs,
Performance Shares or Other Equity-Based Awards in substitution for performance
shares, phantom shares, stock awards, stock options, stock appreciation rights,
or similar awards held by an individual who becomes an employee of the Company
or an Affiliate in connection with a transaction described in the first
paragraph of this Article XI. Notwithstanding any provision of the Plan (other
than the limitation of Section 5.02), the terms of such substituted Stock
Awards, SARs, Other Equity-Based Awards, Options or Performance Shares shall be
as the Committee, in its discretion, determines is appropriate.
ARTICLE XII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
     No Option or SAR shall be exercisable, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party, and the rules of all domestic stock exchanges on which the Company’s
shares may be listed. The Company shall have the right to rely on an opinion of
its counsel as to such compliance. Any stock certificate issued to evidence
shares of Common Stock when a Stock Award is granted, a Performance Share or
Other Equity-Based Award is settled or for which an Option or SAR is exercised
may bear such legends and statements as the Committee may deem advisable to
assure compliance with federal and state laws and regulations. No Option or SAR
shall be exercisable, no Stock Award or Performance Share shall be granted, no
shares of Common Stock shall be issued, no certificate for shares of Common
Stock shall be delivered, and no payment shall be made under this Plan until the
Company has obtained such consent or approval as the Committee may deem
advisable from regulatory bodies having jurisdiction over such matters.

 



--------------------------------------------------------------------------------



 



ARTICLE XIII
GENERAL PROVISIONS
13.01. Effect on Employment and Service
     Neither the adoption of this Plan, its operation, nor any documents
describing or referring to this Plan (or any part thereof), shall confer upon
any individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.
13.02. Unfunded Plan
     This Plan, insofar as it provides for grants, shall be unfunded, and the
Company shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
13.03. Rules of Construction
     Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.
13.04. Withholding Taxes
     Each Participant shall be responsible for satisfying any income and
employment tax withholding obligations attributable to participation in the
Plan. Unless otherwise provided by the Agreement, any such withholding tax
obligations may be satisfied in cash (including from any cash payable in
settlement of an award of Performance Shares, SARs or Other Equity-Based Award)
or a cash equivalent acceptable to the Committee. Any withholding tax
obligations also may be satisfied (a) by surrendering to the Company shares of
Common Stock previously acquired by the Participant; (b) by authorizing the
Company to withhold or reduce the number of shares of Common Stock otherwise
issuable to the Participant upon the exercise of an Option or SAR, the
settlement of a Performance Share award or an Other Equity-Based Award (if
applicable) or the grant or vesting of a Stock Award; or (c) by any other method
as may be approved by the Committee. If shares of Common Stock are used to pay
all or part of such withholding tax obligation, the Fair Market Value of the
shares surrendered, withheld or reduced shall be determined as of the day the
tax liability arises.

 



--------------------------------------------------------------------------------



 



13.05. Dividends and Dividend Equivalents
     At the discretion of the Committee, a grant of an Option, SAR or
Performance Shares may include Dividend Equivalent rights, payable in cash or
shares of Common Stock on a current or deferred basis. All Dividend Equivalents
which are not paid currently may, at the Committee’s discretion, accrue
interest, be reinvested in additional shares of Common Stock and paid if, when,
and to the extent that the underlying awards are earned and paid. The total
number of shares of Common Stock available for grant under the Plan shall not be
reduced on account of any Dividend Equivalents that are reinvested and credited
as additional Stock Awards, Performance Share awards, SARs or Other Equity-Based
Awards, as applicable.
ARTICLE XIV
LIMITATION ON BENEFITS
14.01. Impact of Change in Control.
     Upon a Change in Control, the Committee may, in its discretion, cause
(i) outstanding Options and SARs to become fully exercisable thereafter,
(ii) outstanding Stock Awards to become transferable and nonforfeitable
thereafter and (iii) outstanding Other Equity-Based Awards to become earned in
their entirety.
14.02. Assumption Upon Change in Control.
     In the event of a Change in Control the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Option, SAR, Stock Award, Performance Unit or Other Equity-Based Award shall be
assumed or continued by, or a substitute award granted by, the surviving entity
in the Change in Control. Such assumed or substituted award shall be of the same
type of award as the original Option, SAR, Stock Award, Performance Share or
Other Equity-Based Award being assumed or substituted. The assumed or
substituted award shall have a value, as of the Control Change Date, that is
substantially equal to the value of the original award (or the difference
between the Fair Market Value and the option price or Initial Value in the case
of Options and SARs) as the Committee determines is equitably required and such
other terms and conditions as may be prescribed by the Committee. To the extent
an award is not assumed, continued or substituted for, such award will terminate
immediately prior to the Change in Control.
14.03. Cash-Out Upon Change in Control.
     In the event of a Change in Control the Committee, in its discretion and
without the need of a Participant’s consent, may provide that each Option, SAR,
Stock Award and Performance Share award and Other Equity-Based Award shall be
cancelled in exchange for a payment. The payment may be in cash, shares of
Common Stock or other securities or consideration received by stockholders in
the Change in Control transaction.

 



--------------------------------------------------------------------------------



 



The amount of the payment shall be an amount that is substantially equal to
(i) the amount by which the price per share received by stockholders in the
Change in Control exceeds the Option price or Initial Value in the case of an
Option and SAR, or (ii) the price per share received by stockholders for each
share of Common Stock subject to a Stock Award, Performance Share award or Other
Equity-Based Award or (iii) the value of the other securities or property in
which the Performance Share or Other Equity-Based award is denominated.
14.04. Limitation of Benefits
     The benefits that a Participant may be entitled to receive under this Plan
and other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999. As provided in this Article XI,
the Parachute Payments will be reduced if, and only to the extent that, a
reduction will allow a Participant to receive a greater Net After Tax Amount
than a Participant would receive absent a reduction.
     The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments that are payable to a Participant. The Accounting Firm
also will determine the Net After Tax Amount attributable to the Participant’s
total Parachute Payments.
     The Accounting Firm will next determine the largest amount of Payments that
may be made to the Participant without subjecting the Participant to tax under
Code Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
     The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any noncash benefits
under this Plan or any other plan, agreement or arrangement (with the source of
the reduction to be directed by the Participant) and then by reducing the amount
of any cash benefits under this Plan or any other plan, agreement or arrangement
(with the source of the reduction to be directed by the Participant). The
Accounting Firm will notify the Participant and the Company if it determines
that the Parachute Payments must be reduced to the Capped Payments and will send
the Participant and the Company a copy of its detailed calculations supporting
that determination.
     As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Article XIV, it is possible that amounts will have been paid or distributed to
the Participant that should not have been paid or distributed under this
Article XIV (“Overpayments”), or that additional amounts should be paid or
distributed to the Participant under this Article XIV (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of a

 



--------------------------------------------------------------------------------



 



deficiency by the Internal Revenue Service against the Company or the
Participant, which assertion the Accounting Firm believes has a high probability
of success or controlling precedent or substantial authority, that an
Overpayment has been made, the Participant must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999. If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Accounting Firm will notify the Participant and
the Company of that determination and the amount of that Underpayment will be
paid to the Participant promptly by the Company.
     For purposes of this Article XIV, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date. For purposes of this Article XIV, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment. The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment. For purposes of this Article XIV, the term
“Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.
     Notwithstanding any other provision of this Article XIV, the limitations
and provisions of this Article XIV shall not apply to any Participant who,
pursuant to an agreement with the Company or the terms of another plan
maintained by the Company, is entitled to indemnification for any liability that
the Participant may incur under Code Section 4999.
ARTICLE XV
AMENDMENT
     The Board may amend or terminate this Plan at any time; provided, however,
that no amendment may adversely impair the rights of Participants with respect
to outstanding awards. In addition, an amendment will be contingent on approval
of the Company’s stockholders, to the extent that the absence of such approval
would cause the Plan to fail to comply with any applicable legal requirement or
the rules of any exchange on which the Common Stock is listed.

 



--------------------------------------------------------------------------------



 



ARTICLE XVI
DURATION OF PLAN
     No Stock Award, Performance Share Award, Option, SAR or Other Equity-Based
Award may be granted under this Plan after the tenth anniversary of the date
that the Plan is adopted by the Board of Directors. Stock Awards, Performance
Share awards, Options, SARs and Other Equity-Based Awards granted before such
date shall remain valid in accordance with their terms.
ARTICLE XVII
EFFECTIVE DATE OF PLAN
     Options, Stock Awards, Performance Shares and Other Equity-Based Awards may
be granted under this Plan on and after the Effective Date, provided that, this
Plan shall not be effective unless approved by a majority of the stockholders of
Common Stock entitled to vote and present or represented by properly executed
and delivered proxies at a duly held stockholders’ meeting at which a quorum is
present or by consent of the stockholders, within twelve months of the Effective
Date. The Effective Date is                      ___, 2007.

 